Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalvesten et al. (US. Pub. No. 2013/0150700 A1; hereinafter “Kalvesten”) in view of Tulipano et al. (US. Pub. No. 2012/0203575 A1; hereinafter “Tulipano”)

Regarding claim 1, Kalvesten teaches an X-ray system, comprising: 
an X-ray source (see Kalvesten, fig. 5, x-ray machine 50, 55); 
a detector (see Kalvesten, fig. 5, x-ray machine 50, 55);

generate an X-ray image (See Kalvesten, fig. 7, 250, para. [0095]); 
perform automatic image analysis of the X-ray image (See Kalvesten, fig. 7, 255, para. [0095]); 
compare an automatic analysis result and a threshold for the X-ray image and monitoring an agreement level of the comparison (See Kalvesten, fig. 7, 265, para. [0095], above or below threshold); and 
an interface configured for requesting remote image-analysis expertise according to at least one of the agreement level, a threshold, and an automatic analysis result (See Kalvesten, fig. 7, 270, para. [0021,54,69,95], communication interface for communicating with the remote expert according the risk evaluation below the threshold level); 
wherein requesting remote image-analysis expertise is performed automatically by executing a decision escalation chain (see Kalvesten, fig. 7, 270, para. [0095], fig. 2, remote expert 210).
Kalvesten is silent to teaching the system comprising an interface configured to receive the operator decision of the X-ray image, and wherein using the operator decision as a threshold for the automatic analysis result and comparing an automatic analysis result and the operator decision for the X-ray image.
In the same field of endeavor, Tulipano teaches a system comprising an interface configured to receive the operator decision of the X-ray image (see Tulipano, fig. 1, report generator 130, para. [0020]), and wherein using the operator decision as a threshold for the automatic analysis result and comparing an automatic analysis result and the operator decision for the X-ray image (see Tulipano, fig. 4, 460, para. [0058], validate the generated reports with processed image features). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kalvesten with the teaching of Tulipano in order to improve radiologist and medical image process efficiency and accuracy (see Tulipano, para. [0002]). 

Regarding claim 4, Kalvesten teaches a method for image acquisition by use of an X-ray system, wherein the X-ray system comprises an X-ray device, the method comprising: 
generating an X-ray image (see Kalvesten, fig. 5, x-ray machine 50, 55; fig. 7, 250, para. [0095]); 
performing automatic image analysis of the X-ray image (See Kalvesten, fig. 7, 255, para. [0095]); 
monitoring an agreement level of an automatic analysis result and a threshold (See Kalvesten, fig. 7, 265, para. [0095], above or below threshold); and
 requesting remote image-analysis expertise according to one of the agreement level, a threshold, and an automatic analysis result (See Kalvesten, fig. 7, 270, para. [0021,54,69,95], communication interface for communicating with the remote expert according the risk evaluation below the threshold level); 
wherein the requesting remote image-analysis expertise is performed automatically by executing a decision escalation chain (see Kalvesten, fig. 7, 270, para. [0095], fig. 2, remote expert 210).
Kalvesten is silent to teaching that comprising receiving an operator decision of the X-ray image;
wherein using the operator decision as a threshold for the automatic analysis result and comparing an automatic analysis result and the operator decision for the X-ray image.
In the same field of endeavor, Tulipano teaches a method comprising receiving an operator decision of the X-ray image (see Tulipano, fig. 1, report generator 130, para. [0020]), and wherein using the operator decision as a threshold for the automatic analysis result and comparing an automatic analysis result and the operator decision for the X-ray image (see Tulipano, fig. 4, 460, para. [0058], validate the generated reports with processed image features). 


Regarding claim 6, the combination of Kalvesten and Tulipano teaches a method according to claim 4, further comprising determining diagnostic demands and/or requirements prior to image acquisition (see Kalvesten, para. [0062-3]).

Regarding claim 7, the combination of Kalvesten and Tulipano teaches a method according to claim 4, wherein the agreement level is classified as high if the automatic analysis result and the operator decision concur, and wherein requesting remote image-analysis expertise is waived (see Tulipano, fig. 4, 460, report matching image data).

Regarding claim 8, the combination of Kalvesten and Tulipano teaches the method according to claim 4, wherein a remote image-analysis expertise is requested for at least one of a low level agreement, a low quality operator decision, and a quality automatic analysis result (see Tulipano, para. [0046], another radiologist, when not validated).

Regarding claim 16, Kalvesten teaches a non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method for image acquisition by use of an X-ray system (see Kalvesten, fig. 1, 20), wherein the X-ray system comprises an X-ray device (see Kalvesten, fig. 2, 50), the method comprising:
generating an X-ray image (see Kalvesten, fig. 5, x-ray machine 50, 55; fig. 7, 250, para. [0095]); 

monitoring an agreement level of an automatic analysis result and a threshold (See Kalvesten, fig. 7, 265, para. [0095], above or below threshold); and
 requesting remote image-analysis expertise according to one of the agreement level, a threshold, and an automatic analysis result (See Kalvesten, fig. 7, 270, para. [0021,54,69,95], communication interface for communicating with the remote expert according the risk evaluation below the threshold level); 
wherein the requesting remote image-analysis expertise is performed automatically by executing a decision escalation chain (see Kalvesten, fig. 7, 270, para. [0095], fig. 2, remote expert 210).
Kalvesten is silent to teaching that comprising receiving an operator decision of the X-ray image;
wherein using the operator decision as a threshold for the automatic analysis result and comparing an automatic analysis result and the operator decision for the X-ray image.
In the same field of endeavor, Tulipano teaches a method comprising receiving an operator decision of the X-ray image (see Tulipano, fig. 1, report generator 130, para. [0020]), and wherein using the operator decision as a threshold for the automatic analysis result and comparing an automatic analysis result and the operator decision for the X-ray image (see Tulipano, fig. 4, 460, para. [0058], validate the generated reports with processed image features). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kalvesten with the teaching of Tulipano in order to improve radiologist and medical image process efficiency and accuracy (see Tulipano, para. [0002]).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalvesten and Tulipano as applied to claims 1 and 4 above, and further in view of Hwang (US. Pub. No. 2005/0265267 A1).

Regarding claim 3, the combination of Kalvesten and Tulipano teaches the system according to claim 1. 
The combination of Kalvesten and Tulipano is silent to teaching that wherein the remote expertise system is a brokering system. 
In the same field of endeavor, Hwang teaches a system wherein the remote expertise system is a brokering system (see Hwang, fig. 1, central control 16). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kalvesten and Tulipano with the teaching of Hwang in order to improve medical image processing efficiency and accuracy (see Hwang, para. [0006-7]). 

Regarding claim 5, the combination of Kalvesten and Tulipano teaches the method according to claim 4. 
The combination of Kalvesten and Tulipano is silent to teaching that wherein executing the decision escalation chain comprises selection of a best matching remote image-analysis expertise.
In the same field of endeavor, Hwang teaches a method wherein executing the decision escalation chain comprises selection of a best matching remote image-analysis expertise (See Hwang, fig. 5, 516, para. [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kalvesten and Tulipano with the teaching of Hwang in order to improve medical image processing efficiency and accuracy (see Hwang, para. [0006-7]). 
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalvesten and Tulipano as applied to claims 1 and 4 above, and further in view of Liu et al. (US. Pub. No. 2014/0379364 A1; hereinafter “Liu”).

Regarding claim 9, the combination of Kalvesten and Tulipano teaches the method according to claim 4. 
The combination of Kalvesten and Tulipano is silent to teaching that further comprising determining an operator expertise level.
In the same filed of endeavor, Liu teaches a method comprising determining an operator expertise level (see Liu, fig. 3, 304, para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kalvesten and Tulipano with the teaching of Liu in order to improve medical reporting efficiency (see Liu, para. [0002-4]). 

Regarding claim 10, the combination of Kalvesten, Tulipano and Liu teaches the method according to claim 9, further comprising outputting at least one option selector according to at least one of the operator expertise level and object data (see Liu, fig. 3, 308, 310).

Regarding claim 11, the combination of Kalvesten, Tulipano and Liu teaches the method according to claim 9, further comprising adapting a subsequent option selector according to at least one of the operator expertise and object data (see Liu, fig. 3, 306,308,310, para. [0044-46]).

Regarding claim 12, the combination of Kalvesten and Tulipano teaches the method according to claim 4. 

In the same filed of endeavor, Liu teaches a method wherein the operator can waive the request for remote image-analysis expertise according to the operator expertise level (see Liu, fig. 3, 304, para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kalvesten and Tulipano with the teaching of Liu in order to improve medical reporting efficiency (see Liu, para. [0002-4]). 

Regarding claim 13, the combination of Kalvesten and Tulipano teaches the method according to claim 4. 
The combination of Kalvesten and Tulipano is silent to teaching that wherein the decision escalation chain comprises an overruling function.
In the same filed of endeavor, Liu teaches a method wherein the decision escalation chain comprises an overruling function (see Liu, fig. 3, 318, para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kalvesten and Tulipano with the teaching of Liu in order to improve medical reporting efficiency (see Liu, para. [0002-4]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648